

117 HJ 25 IH: Disapproving the action of the District of Columbia Council in approving the Minor Consent for Vaccinations Amendment Act of 2020.
U.S. House of Representatives
2021-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA117th CONGRESS1st SessionH. J. RES. 25IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2021Mr. Cloud (for himself, Mr. Palmer, Mr. Duncan, Mr. LaMalfa, Mr. Posey, Mr. Jordan, and Mr. Babin) submitted the following joint resolution; which was referred to the Committee on Oversight and ReformJOINT RESOLUTIONDisapproving the action of the District of Columbia Council in approving the Minor Consent for Vaccinations Amendment Act of 2020.That the Congress disapproves of the action of the District of Columbia Council described as follows: The Minor Consent for Vaccinations Amendment Act of 2020 (D.C. Act 23–532), enacted by the Council of the District of Columbia on December 23, 2020, and transmitted to Congress pursuant to section 602(c)(1) of the District of Columbia Home Rule Act on February 1, 2021.